


110 HR 3610 IH: Food and Drug Import Safety Act of 2007
U.S. House of Representatives
2007-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3610
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2007
			Mr. Dingell (for
			 himself, Mr. Pallone, and
			 Mr. Stupak) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act with
		  respect to the safety of food and drugs imported into the United States, and
		  for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Food and Drug Import Safety Act
			 of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Research on testing techniques for use in inspections
				of imported food safety; priority regarding detection of intentional
				adulteration.
					Sec. 3. User fees regarding inspections of imported food
				safety.
					Sec. 4. User fees regarding inspections of imported drug
				safety.
					Sec. 5. Authority to restrict food importation to specific
				ports of entry.
					Sec. 6. Country of origin labeling.
					Sec. 7. Safe and secure food importation program.
					Sec. 8. Civil penalties.
					Sec. 9. Continued operation of field laboratories.
					Sec. 10. Recall authority.
					Sec. 11. Inspection and other standards; applicability,
				enforcement; certifications.
					Sec. 12. Regulations on adequate testing of processed
				food.
					Sec. 13. Records of interstate shipment.
					Sec. 14. Labeling requirement for meat, poultry products, and
				seafood that contain carbon monoxide.
				
			2.Research on
			 testing techniques for use in inspections of imported food safety; priority
			 regarding detection of intentional adulterationSection 801 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 381) is amended by adding at the end the
			 following:
			
				(p)Research on
				testing techniques for use in inspections of imported food safety
					(1)In
				generalThe Secretary shall (directly or through grants or
				contracts) provide for research on the development of tests and sampling
				methodologies, for use in inspections of food under this section—
						(A)whose purpose is
				to determine whether food is adulterated by reason of being contaminated with
				microorganisms, chemical toxins, or pesticide chemicals or related residues;
				and
						(B)whose results are
				available not later than approximately 60 minutes after the administration of
				the tests.
						(2)PriorityIn
				providing for research under paragraph (1), the Secretary shall give priority
				to conducting research on the development of tests that are suitable for
				inspections of food at ports of entry into the United States, with the greatest
				priority given to the development of such tests that the Secretary determines
				would be useful in detecting the intentional adulteration of food. In providing
				for research under paragraph (1), the Secretary shall under the preceding
				sentence give priority to conducting research on the development of tests for
				detecting the presence in food of the pathogens E. coli, salmonella,
				cyclospora, cryptosporidium, hepatitis A, or listeria, the presence in or on
				food of pesticide chemicals and related residues, the presence in or on food of
				chemical toxins, and the presence in or on food of such other pathogens or
				substances as the Secretary determines to be appropriate, including any
				pathogen or substance that the Secretary determines is a candidate for use to
				intentionally adulterate food. The Secretary shall establish the goal of
				developing, by the expiration of the 3-year period beginning on the date of the
				enactment of the this subsection, tests under paragraph (1) for each of the
				pathogens and substances receiving priority under the preceding
				sentence.
					(3)Periodic
				reportsThe Secretary shall submit to the Congress periodic
				reports describing the progress that has been made toward the goal referred to
				in paragraph (1) and describing plans for future research toward the goal. Each
				of the reports shall provide an estimate by the Secretary of the amount of
				funds needed to meet such goal, and shall provide a determination by the
				Secretary of whether there is a need for further research under this
				subsection. The first such report shall be submitted not later than March 1,
				2008, and subsequent reports shall be submitted semiannually after the
				submission of the first report until the goal is met.
					(4)ConsultationThe
				Secretary shall carry out the program of research under paragraph (1) in
				consultation with the Director of the Centers for Disease Control and
				Prevention, the Director of the National Institutes of Health, and the
				Administrator of the Environmental Protection Agency. The Secretary shall with
				respect to such research coordinate the activities of the Department of Health
				and Human Services. The Secretary shall in addition consult with the Secretary
				of Agriculture (acting through the Food Safety and Inspection Service of the
				Department of Agriculture) in carrying out the
				program.
					.
		3.User fees
			 regarding inspections of imported food safetyChapter VIII of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 381 et seq.) is amended by inserting after section 801
			 the following:
			801A.User fees regarding food
		  safety(a)In General
						(1)AssessmentBeginning
				in fiscal year 2008, the Secretary shall in accordance with this section assess
				and collect fees on food imported into the United States.
						(2)Purpose of
				fees
							(A)In
				generalThe purpose of fees
				under paragraph (1) is to defray the costs of carrying out section 801 with
				respect to food over the costs of carrying out such section with respect to
				food in fiscal year 2007 multiplied by the adjustment factor. Fees under
				paragraph (1) may be used to pay for overseas inspection with respect to food
				by the Department of Health and Human Services.
							(B)Allocations by
				secretaryOf the total fee revenues collected under paragraph (1)
				for a fiscal year, the Secretary shall reserve and expend amounts in accordance
				with the following:
								(i)The Secretary
				shall reserve not less than 90 percent for carrying out section 801 with
				respect to food, other than research under section 801(p). In expending the
				amount so reserved, the Secretary shall give priority to inspections conducted
				at ports of entry into the United States, with the greatest priority given to
				inspections to detect the intentional adulteration of food.
								(ii)The Secretary
				shall reserve not more than 10 percent for carrying out research under section
				801(p).
								(C)Laboratory
				testingIn this paragraph,
				the term costs of carrying out section 801 with respect to food
				being imported or offered for import includes the costs of laboratory testing
				of such food, including laboratory personnel costs.
							(3)Amount of fee;
				collectionA fee under paragraph (1) shall be assessed on each
				line item of food, as defined by the Secretary by regulation. The amount of the
				fee shall be based on the number of line items, and may not exceed $50 per line
				item, notwithstanding subsection (b). The liability for the fee constitutes a
				personal debt due to the United States, and such liability accrues on the date
				on which the Secretary approves the food under section 801(c)(1). The Secretary
				may coordinate with and seek the cooperation of other agencies of the Federal
				Government regarding the collection of such fees.
						(b)Total Fee
				RevenuesThe total fee revenues collected under subsection (a)
				for a fiscal year shall be the amount appropriated under subsection
				(f)(3).
					(c)Adjustments
						(1)Inflation
				adjustmentWith respect to the amount of total fee revenues
				referred to in subsection (b), the amount authorized in subsection (f)(3) for a
				fiscal year shall be adjusted by the Secretary (and as adjusted shall be
				published in the Federal Register) to reflect the greater of—
							(A)the total
				percentage change that occurred during the preceding fiscal year in the
				Consumer Price Index for all urban consumers (all items; U.S. city average);
				or
							(B)the total
				percentage change for such fiscal year in basic pay under the General Schedule
				in accordance with section 5332 of title 5, United States Code, as adjusted by
				any locality-based comparability payment pursuant to section 5304 of such title
				for Federal employees stationed in the District of Columbia.
							(2)Annual fee
				adjustmentNot later than 60 days after the end of each fiscal
				year beginning after fiscal year 2008, the Secretary, subject to not exceeding
				the maximum fee amount specified in subsection (a)(3), shall adjust the amounts
				that otherwise would under subsection (a) be assessed as fees during the fiscal
				year in which the adjustment occurs so that the total revenues collected in
				such fees for such fiscal year equal the amount applicable pursuant to
				subsection (b) for the fiscal year.
						(d)Fee Waiver or
				ReductionThe Secretary shall grant a waiver from or a reduction
				of a fee assessed under subsection (a) where the Secretary finds that the fee
				to be paid will exceed the anticipated present and future costs incurred by the
				Secretary in carrying out section 801 with respect to food (which finding may
				be made by the Secretary using standard costs).
					(e)Assessment of
				Fees
						(1)LimitationFees
				may not be assessed under subsection (a) for a fiscal year beginning after
				fiscal year 2008 unless the amount appropriated for salaries and expenses of
				the Food and Drug Administration for such fiscal year is equal to or greater
				than the amount appropriated for salaries and expenses of the Food and Drug
				Administration for fiscal year 2008 multiplied by the adjustment factor
				applicable to the fiscal year involved, except that in making determinations
				under this paragraph for the fiscal years involved there shall be
				excluded—
							(A)the amounts
				appropriated under subsection (f)(3) for the fiscal years involved;
							(B)the amounts
				appropriated under section 801B(f)(3) for such fiscal years; and
							(C)the amounts
				appropriated under section 736(g) for such fiscal years.
							(2)AuthorityIf
				the Secretary does not assess fees under subsection (a) during any portion of a
				fiscal year because of paragraph (1) and if at a later date in such fiscal year
				the Secretary may assess such fees, the Secretary may assess and collect such
				fees, without any modification in the rate of the fees, at any time in such
				fiscal year notwithstanding the provisions of subsection (a)(3) relating to the
				time at which fees are to be paid.
						(f)Crediting and
				Availability of Fees
						(1)In
				generalFees collected for a fiscal year pursuant to subsection
				(a) shall be credited to the appropriation account for salaries and expenses of
				the Food and Drug Administration and shall be available in accordance with
				appropriation Acts until expended without fiscal year limitation. Such sums as
				may be necessary may be transferred from the Food and Drug Administration
				salaries and expenses appropriation account without fiscal year limitation to
				such appropriation account for salaries and expenses with such fiscal year
				limitation. The sums transferred shall be available solely for carrying out
				section 801 with respect to food, and the sums are subject to allocations under
				subsection (a)(2)(B).
						(2)Collections and
				appropriation actsThe fees authorized in subsection (a)—
							(A)shall be collected
				in each fiscal year in accordance with subsections (a)(3) and (b); and
							(B)shall only be
				collected and available for the purpose specified in subsection (a)(2).
							(3)Authorization of
				appropriations; allocations by secretarySubject to paragraph (4)
				and subsection (c)(1), there is authorized to be appropriated for fees under
				this section $500,000,000 for each of the fiscal years 2008 through
				2012.
						(4)OffsetAny
				amount of fees collected for a fiscal year under subsection (a) that exceeds
				the amount of fees specified in appropriation Acts for such fiscal year shall
				be credited to the appropriation account of the Food and Drug Administration as
				provided in paragraph (1), and shall be subtracted from the amount of fees that
				would otherwise be authorized to be collected under this section pursuant to
				appropriation Acts for a subsequent fiscal year.
						(g)Collection of
				Unpaid FeesIn any case where the Secretary does not receive
				payment of a fee assessed under subsection (a) within 30 days after it is due,
				such fee shall be treated as a claim of the United States Government subject to
				subchapter II of chapter 37 of title 31, United States Code.
					(h)ConstructionThis
				section may not be construed as requiring that the number of full-time
				equivalent positions in the Department of Health and Human Services, for
				officers, employees, and advisory committees not engaged in carrying out
				section 801 with respect to food be reduced to offset the number of officers,
				employees, and advisory committees so engaged.
					(i)Definition of
				Adjustment FactorFor purposes of this section, the term
				adjustment factor applicable to a fiscal year is the Consumer
				Price Index for all urban consumers (all items; United States city average) for
				April of the preceding fiscal year divided by such Index for April
				2007.
					.
		4.User fees
			 regarding inspections of imported drug safetyChapter VIII of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 381 et seq.), as amended by section 3, is further amended
			 by inserting after section 801A the following:
			801B.User fees regarding drug
		  safety(a)In General
						(1)AssessmentBeginning
				in fiscal year 2008, the Secretary shall in accordance with this section assess
				and collect fees on drugs imported into the United States.
						(2)Purpose of
				fees
							(A)In
				generalThe purpose of fees under paragraph (1) is to defray the
				costs of carrying out section 801 with respect to drugs over the costs of
				carrying out such section with respect to drugs in fiscal year 2007 multiplied
				by the adjustment factor. Fees under paragraph (1) may be used to pay for
				overseas inspection with respect to drugs by the Department of Health and Human
				Services.
							(B)PriorityIn expending the fee revenue amounts
				collected under paragraph (1), the Secretary shall give priority to—
								(i)inspections
				conducted at ports of entry into the United States, with the greatest priority
				given to inspections to detect the intentional adulteration or misbranding of
				drugs; and
								(ii)inspections of
				good manufacturing practices conducted abroad.
								(C)Laboratory
				testingIn this paragraph, the term costs of carrying out
				section 801 with respect to drugs being imported or offered for import
				includes the costs of laboratory testing of such drugs, including laboratory
				personnel costs.
							(3)Amount of fee;
				collectionA fee under paragraph (1) shall be assessed on each
				line item of drugs, as defined by the Secretary by regulation. The amount of
				the fee shall be based on the number of line items, and may not exceed $1000
				per line item, notwithstanding subsection (b). The liability for the fee
				constitutes a personal debt due to the United States, and such liability
				accrues on the date on which the Secretary approves the drugs under section
				801(c)(1). The Secretary may coordinate with and seek the cooperation of other
				agencies of the Federal Government regarding the collection of such
				fees.
						(b)Total Fee
				RevenuesThe total fee revenues collected under subsection (a)
				for a fiscal year shall be the amount appropriated under subsection
				(f)(3).
					(c)Adjustments
						(1)Inflation
				adjustmentWith respect to the amount of total fee revenues
				referred to in subsection (b), the amount authorized in subsection (f)(3) for a
				fiscal year shall be adjusted by the Secretary (and as adjusted shall be
				published in the Federal Register) to reflect the greater of—
							(A)the total
				percentage change that occurred during the preceding fiscal year in the
				Consumer Price Index for all urban consumers (all items; U.S. city average);
				or
							(B)the total
				percentage change for such fiscal year in basic pay under the General Schedule
				in accordance with section 5332 of title 5, United States Code, as adjusted by
				any locality-based comparability payment pursuant to section 5304 of such title
				for Federal employees stationed in the District of Columbia.
							(2)Annual fee
				adjustmentNot later than 60 days after the end of each fiscal
				year beginning after fiscal year 2008, the Secretary, subject to not exceeding
				the maximum fee amount specified in subsection (a)(3), shall adjust the amounts
				that otherwise would under subsection (a) be assessed as fees during the fiscal
				year in which the adjustment occurs so that the total revenues collected in
				such fees for such fiscal year equal the amount applicable pursuant to
				subsection (b) for the fiscal year.
						(d)Fee Waiver or
				ReductionThe Secretary shall grant a waiver from or a reduction
				of a fee assessed under subsection (a) where the Secretary finds that the fee
				to be paid will exceed the anticipated present and future costs incurred by the
				Secretary in carrying out section 801 with respect to drugs (which finding may
				be made by the Secretary using standard costs).
					(e)Assessment of
				Fees
						(1)LimitationFees
				may not be assessed under subsection (a) for a fiscal year beginning after
				fiscal year 2008 unless the amount appropriated for salaries and expenses of
				the Food and Drug Administration for such fiscal year is equal to or greater
				than the amount appropriated for salaries and expenses of the Food and Drug
				Administration for fiscal year 2008 multiplied by the adjustment factor
				applicable to the fiscal year involved, except that in making determinations
				under this paragraph for the fiscal years involved there shall be
				excluded—
							(A)the amounts
				appropriated under subsection (f)(3) for the fiscal years involved;
							(B)the amounts
				appropriated under section 801A(f)(3) for such fiscal years; and
							(C)the amounts
				appropriated under section 736(g) for such fiscal years.
							(2)AuthorityIf
				the Secretary does not assess fees under subsection (a) during any portion of a
				fiscal year because of paragraph (1) and if at a later date in such fiscal year
				the Secretary may assess such fees, the Secretary may assess and collect such
				fees, without any modification in the rate of the fees, at any time in such
				fiscal year notwithstanding the provisions of subsection (a)(3) relating to the
				time at which fees are to be paid.
						(f)Crediting and
				Availability of Fees
						(1)In
				generalFees collected for a fiscal year pursuant to subsection
				(a) shall be credited to the appropriation account for salaries and expenses of
				the Food and Drug Administration and shall be available in accordance with
				appropriation Acts until expended without fiscal year limitation. Such sums as
				may be necessary may be transferred from the Food and Drug Administration
				salaries and expenses appropriation account without fiscal year limitation to
				such appropriation account for salaries and expenses with such fiscal year
				limitation. The sums transferred shall be available solely for carrying out
				section 801 with respect to drugs.
						(2)Collections and
				appropriation actsThe fees authorized in subsection (a)—
							(A)shall be collected
				in each fiscal year in accordance with subsections (a)(3) and (b); and
							(B)shall only be
				collected and available for the purpose specified in subsection (a)(2).
							(3)Authorization of
				appropriations; allocations by secretarySubject to paragraph (4)
				and subsection (c)(1), there is authorized to be appropriated for fees under
				this section $300,000,000 for each of the fiscal years 2008 through
				2012.
						(4)OffsetAny
				amount of fees collected for a fiscal year under subsection (a) that exceeds
				the amount of fees specified in appropriation Acts for such fiscal year shall
				be credited to the appropriation account of the Food and Drug Administration as
				provided in paragraph (1), and shall be subtracted from the amount of fees that
				would otherwise be authorized to be collected under this section pursuant to
				appropriation Acts for a subsequent fiscal year.
						(g)Collection of
				Unpaid FeesIn any case where the Secretary does not receive
				payment of a fee assessed under subsection (a) within 30 days after it is due,
				such fee shall be treated as a claim of the United States Government subject to
				subchapter II of chapter 37 of title 31, United States Code.
					(h)ConstructionThis
				section may not be construed as requiring that the number of full-time
				equivalent positions in the Department of Health and Human Services, for
				officers, employees, and advisory committees not engaged in carrying out
				section 801 with respect to drugs be reduced to offset the number of officers,
				employees, and advisory committees so engaged.
					(i)Definition of
				Adjustment FactorFor purposes of this section, the term
				adjustment factor applicable to a fiscal year is the Consumer
				Price Index for all urban consumers (all items; United States city average) for
				April of the preceding fiscal year divided by such Index for April
				2007.
					.
		5.Authority to
			 restrict food importation to specific ports of entrySection 801 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 381), as amended by section 2, is further amended by
			 adding at the end the following:
			
				(q)Authority To
				restrict food importation to specific ports of entry
					(1)In
				generalThe Secretary shall
				restrict the importation of all food to ports of entry that are located in a
				metropolitan area with a laboratory of the Food and Drug Administration for
				testing such food.
					(2)WaiverThe Secretary may waive the requirement of
				paragraph (1) and authorize the importation of food to a port of entry not
				described in such paragraph if the Secretary certifies that—
						(A)the importation of
				such food through such port will not increase the probability that such food
				will cause serious, adverse health consequences or death; or
						(B)there is a
				reasonable probability that the type food involved will not cause serious,
				adverse health consequences or death.
						(3)ImplementationThe
				Secretary shall implement this subsection beginning not later than 5 years
				after the date of the enactment of this
				subsection.
					.
		6.Country of origin
			 labeling
			(a)FoodSection
			 403 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is amended by
			 adding at the end the following:
				
					(z)If the labeling of
				the food fails to identify the country of origin of the
				food.
					.
			(b)Drugs and
			 devicesSection 502 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 352) is amended by adding at the end the following:
				
					(y)If it is a drug or
				device and its labeling fails to identify the country of origin of the drug or
				device.
					.
			(c)RegulationsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary shall promulgate final regulations to
			 carry out sections 403(z) and 502(y) of the Federal Food, Drug, and Cosmetic
			 Act, as added by subsections (a) and (b), respectively.
			(d)Effective
			 dateThe requirements of sections 403(z) and 502(y) of the
			 Federal Food, Drug, and Cosmetic Act, as added by subsections (a) and (b),
			 respectively, take effect on the date that is 180 days after the date of the
			 enactment of this Act.
			7.Safe and secure
			 food importation programChapter VIII of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 381 et seq.) is amended by adding at the end the
			 following:
			
				805.Safe and secure
				food importation program
					(a)In
				generalBeginning not later
				than 2 years after the date of the enactment of this section, the Secretary
				shall establish by regulation and carry out a program under which—
						(1)persons importing
				food into the United States voluntarily agree to abide by the food safety and
				security guidelines developed under subsection (b); and
						(2)the Secretary
				agrees to expedite the movement of such food through the inspection
				process.
						(b)Guidelines
						(1)DevelopmentFor
				purposes of the program established under subsection (a), the Secretary shall
				develop safety and security guidelines applicable to the importation of
				food.
						(2)FactorsThe
				guidelines developed under paragraph (1) shall take into account the following
				factors:
							(A)The personnel of
				the person importing the food.
							(B)The physical and
				procedural safety and security of such person’s food supply chain.
							(C)The sufficiency of
				access controls for food and ingredients purchased by such person.
							(D)The need for
				tracking and maintaining records on food and ingredients purchased by such
				person or moved through the supply chain.
							(E)Documentation
				processing through such person’s supply chain.
							(F)Access by the
				Secretary to such person’s business records for review.
							(G)Vendor and
				supplier information.
							(H)Such other factors
				as the Secretary determines
				necessary.
							.
		8.Civil
			 penaltiesSection 303 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 333) is amended—
			(1)by
			 redesignating subsection (g) (relating to civil penalties) as subsection (f):
			 and
			(2)in subparagraph
			 (A) of paragraph (2) of subsection (f), as so redesignated, by striking
			 Any person who introduces and all that follows through the end
			 of the subparagraph and inserting the
			 following:
				
					Any person who introduces into
			 interstate commerce or delivers for introduction into interstate commerce an
			 article of food that is adulterated within the meaning of section 402(a)(2)(B)
			 shall be subject to a civil money penalty of—(i)not more than $50,000 in the case
				of any individual and $250,000 in the case of any other person for such
				introduction or delivery, not to exceed $500,000 for all such violations
				adjudicated in a single proceeding; or
					(ii)notwithstanding clause (i), if such person
				is the manufacturer or the importer of the food, not more than $100,000 in the
				case of any individual and $500,000 in the case of any other person for such
				introduction or delivery, not to exceed $1,000,000 for all such violations
				adjudicated in a single
				proceeding.
					.
			9.Continued
			 operation of field laboratories
			(a)In
			 generalSubject to
			 subsections (b) and (d), the Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall not—
				(1)terminate any of
			 the 13 field laboratories that were operated by the Office of Regulatory
			 Affairs of the Food and Drug Administration as of January 1, 2007;
				(2)consolidate any
			 such laboratory with any other laboratory;
				(3)terminate any of
			 the 20 district offices or any of the inspection or compliance functions of any
			 of the 20 district offices of the Food and Drug Administration functioning as
			 of January 1, 2007; or
				(4)consolidate—
					(A)any such district
			 office with an office in any other district; or
					(B)transfer any of the
			 compliance or inspection functions of any such district office to any other
			 district.
					(b)Report by
			 Secretary
				(1)SubmissionThe
			 Secretary shall submit a reorganization plan involving the termination or
			 consolidation of the laboratories, the district offices, or the functions of
			 such district offices specified in subsection (a) to the Comptroller General,
			 the Committee on Energy and Commerce of the House of Representatives, and the
			 Committee on Health, Education, Labor, and Pensions of the Senate.
				(2)ConsultationIn
			 preparing the reorganization plan described in paragraph (1), the Secretary
			 shall consult with personnel and unions to be affected by the plan.
				(c)Report by
			 GAOThe Comptroller General shall study the cost effectiveness of
			 the reorganization plan described in subsection (b) and its impact on the
			 safety of food, drug, and other products regulated under the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) and the Public Health Service
			 Act (42 U.S.C. 201 et seq.) and report to the Committee on Energy and Commerce
			 of the House of Representatives and the Committee on Health, Education, Labor,
			 and Pensions of the Senate.
			(d)Reorganization
				(1)Congressional
			 reviewThe reorganization plan described in subsection (b) is
			 deemed to be a major rule (as defined in section 804(2) of title 5, United
			 States Code) for purposes of chapter 8 of such title.
				(2)Effective
			 dateNotwithstanding section 801(a)(3) of title 5, United States
			 Code, the reorganization plan described in subsection (b) shall take effect
			 (unless disapproved under section 802 of such title) on the date that is 180
			 days after the date on which the Comptroller General submits the report
			 required by subsection (c).
				10.Recall
			 authorityChapter IV of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 351 et seq.), as amended by section 6 of this Act, is amended by
			 adding at the end the following:
			
				418.Recall
				authority
					(a)Order To cease
				distribution
						(1)In
				generalIf the Secretary finds that a food may cause serious,
				adverse health consequences or death, the Secretary shall issue an order
				requiring the appropriate person (including the manufacturers, importers,
				distributors, or retailers of the food) to immediately cease distribution of
				the food.
						(2)Informal
				hearingAn order under paragraph (1) shall provide the person
				subject to the order with an opportunity for an informal hearing, to be held
				not later than 10 days after the date of the issuance of the order, on the
				actions required by the order and on whether the order should be amended to
				require a recall of the food involved. If, after providing an opportunity for
				such a hearing, the Secretary determines that inadequate grounds exist to
				support the actions required by the order, the Secretary shall vacate the
				order.
						(b)Order To
				recall
						(1)In
				generalIf, after providing an opportunity for an informal
				hearing under subsection (a)(2), the Secretary determines that the order should
				be amended to include a recall of the food with respect to which the order was
				issued, the Secretary shall, except as provided in paragraphs (2) and (3),
				amend the order to require a recall. The Secretary shall specify a timetable in
				which the food recall will occur and shall require periodic reports to the
				Secretary describing the progress of the recall.
						(2)Certain
				actionsAn amended order under paragraph (1) shall not include
				recall of a food from
				individuals.
						.
		11.Inspection and
			 other standards; applicability, enforcement; certificationsChapter IV of the
			 Federal Food, Drug, and Cosmetic
			 Act, as amended by section 10 of this Act, is amended by adding at
			 the end the following:
			
				419.Inspection and
				other standards; applicability, enforcement; certifications
					(a)In
				generalNotwithstanding any other provision of law, all food that
				is offered for importation into the United States shall be subject to the food
				safety standards applied to such food produced in the United States.
					(b)EnforcementAny food that appears to not meet all the
				standards referred to in subsection (a) shall be considered adulterated and
				shall not be permitted entry into the United States.
					(c)Random
				inspectionsThe Secretary shall enforce this section through
				appropriate random inspections, sampling, and testing.
					(d)Certifications
				regarding foreign facilities
						(1)RequirementNo
				food shall be permitted entry into the United States from a foreign facility in
				a foreign country unless there is—
							(A)a certification
				for such facility in effect under paragraph (2)(A); or
							(B)a certification
				for such country under paragraph (2)(B).
							(2)Certification
							(A)Foreign
				facilityEach foreign facility seeking to import food into the
				United States may obtain a certification by the Secretary stating that the
				facility maintains a program using reliable analytical methods to ensure
				compliance with all the standards referred to in subsection (a).
							(B)Foreign
				countryA foreign country may
				obtain a certification by the Secretary stating that—
								(i)the country has in
				effect and is enforcing food safety standards at least as protective of food
				safety as the standards applicable to food in the United States; and
								(ii)the country has a
				program in effect to monitor and enforce its food safety standards with respect
				to food being exported from such country to the United States.
								(3)Periodic
				reviewThe Secretary shall
				periodically review certifications under paragraph (2) and shall revoke any
				certification if the Secretary determines that the foreign facility or foreign
				country involved is no longer meeting the requirements described in such
				paragraph.
						(4)InspectionThe
				consideration of any application for a certification under paragraph (2) and
				the review of any such certification, by the Secretary, may include the
				inspection of foreign facilities to ensure that the inspection program of the
				foreign facility involved is meeting such standards.
						(5)Foreign
				facilityIn this subsection, the term foreign
				facility means a foreign facility (as defined in section 415(b)(3)) that
				is required to be registered under section 415.
						(6)Effective
				dateThis subsection takes effect beginning on the date that is 5
				years after the date of the enactment of the Food and Drug Import Safety Act of
				2007.
						.
		12.Regulations on
			 adequate testing of processed foodChapter IV of the
			 Federal Food, Drug, and Cosmetic
			 Act, as amended by section 11 of this Act, is amended by adding at
			 the end the following:
			
				420.Regulations on
				adequate testing of processed food
					(a)In
				generalNot later than 2
				years after the date of the enactment of the Food and Drug Import Safety Act of 2007, the
				Secretary shall by regulation require that, as good manufacturing practices,
				processed food undergo testing to detect substances in the food that may render
				the food adulterated, including microbial pathogens, toxic chemicals, and such
				other substances as the Secretary determines to be appropriate.
					(b)Review of test
				resultsRegulations under subsection (a) shall require that the
				results of tests under such subsection be provided to the Secretary upon
				demand.
					.
		13.Records of
			 interstate shipmentSubsection
			 (a) of section 703 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 373)
			 is amended—
			(1)by striking
			 upon the request  and inserting upon the written or oral
			 request; and
			(2)by striking
			 , except that evidence obtained under this section, or any evidence
			 which is directly or indirectly derived from such evidence, shall not be used
			 in a criminal prosecution of the person from whom obtained, and except that
			 carriers shall not be subject to the other provisions of this Act by reason of
			 their receipt, carriage, holding, or delivery of food, drugs, devices, or
			 cosmetics in the usual course of business as carriers, except as provided in
			 subsection (b).
			14.Labeling
			 requirement for meat, poultry products, and seafood that contain carbon
			 monoxide
			(a)Labeling
			 requirement
				(1)In
			 generalParagraph (t) of section 201 of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 321(t)) is amended by adding at the end the
			 following new paragraph:
					
						(4)In the case of food that is meat within the
				meaning of the Federal Meat Inspection Act, a poultry product within the
				meaning of the Poultry Products Inspection Act, or seafood (including all fresh
				or saltwater finfish, molluscan shellfish, crustaceans, and other forms of
				aquatic animal life) intended for human consumption as food within the meaning
				of section 201(f) of this Act (referred to collectively in this subsection as
				seafood), the term color additive shall include
				carbon monoxide under conditions of use that may impart, maintain, preserve,
				stabilize, fix, or otherwise affect the color of fresh meat, poultry products,
				or seafood, unless the label of such food bears, prominently and conspicuously
				in such place and in such manner as to render it likely to be read and
				understood by the ordinary person, the following statement to prevent consumer
				deception and serious risks to the public health: SAFETY NOTICE: Carbon
				monoxide has been used to preserve the color of this product. Do not rely on
				color or the use or freeze by date alone to judge the freshness
				or safety of the product. Discard any product with an unpleasant odor, slime,
				or a bulging
				package.
						.
				(2)Effective
			 dateThe amendment made by
			 this subsection shall apply to food labeled on or after the date that is 30
			 days after the date of the enactment of this Act.
				(b)Discretionary
			 authorityIf, not earlier than 5 years after the effective date
			 described in subsection (a)(1), the Secretary of Health and Human Services
			 finds, based on competent and reliable scientific evidence, that the statement
			 prescribed in section 201(t)(4) of the Federal Food, Drug, and Cosmetic Act is
			 no longer required to prevent consumer deception and other harms, then the
			 Secretary is authorized to issue regulations establishing alternative labeling
			 requirements that are shown to be adequate and effective in preventing consumer
			 deception and other harms related to the conditions of use of carbon monoxide,
			 including with respect to preventing any consumer deception or other harm that
			 may result from the actual conditions of carbon monoxide use and its potential
			 to impart a persistent color to meat, poultry products, or seafood described in
			 such section through a reaction with natural pigment.
			
